Title: From Abigail Smith Adams to John Quincy Adams, 4 March 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



No 7
my dear Son
Quincy March 4th 1811

You will no doubt receive from the President of the United States permission to return home, as he has been pleased to appoint you to an important office in the judiciary of the United States. the unanimous approbation of the Senate, and the Satisfaction which all parties unite in expressing must weigh in your mind powerfully. From What ever motives this general consent arrises, it proves, that you are by your Country considerd qualified for it—for it was not an appointment Solicited by your Friends for you, nor was it necessary to encumber the Presidents table with Letters of recommendation with which he was already overburdend by numerous applications from various quarters as I have been informd, after, having made one appointment, and one nomination, he broke his fetters, and acted from his own judgement.
Your Father has written you his opinion which I know you will give due respect to. Shall I Say forsake not the Law of thy Mother. I will not impose my judgement as a Law upon you, but I will Say I consider it as a call of Providence, to you this appointment. I hold it in higher estimation than the Place of First Majestrate, because the duties of it are not So arduous, the Responsibility of a different kind, tho both grounded upon the Same principles of immutable justice and integrity. “The Rule of the judges Duty is uniform, and invariable; having nothing to consult but the Law”
The permanancy of the office must be one inducement to you; not So much, for its durability, as that it will in a Great measure set you free from that Spirit of party which has divided very Friends, and renderd your residence in your Native Country unpleasent to you.
I believe you can be more extensively usefull to your Country in this than in any other employment. certainly you can be of more benifit to your Children by being able to Superinted their Education and Should the lives of your Parents be prolonged a few more years, your presence will prolong and heighten the few remaining pleasures & comforts which remain to advanced Age—I will take it for granted that after mature reflection you will resign yourself to the call of your Country, and hold her Scales the Scales of Justice with an honest heart, and a Steady hand.
Mr Erving is to Sail in a few days for Denmark in the US Corvette John Adams. I think it probable that She will be orderd to Peters burgh for you. I have in a former Letter requested you to Send me out by any vessel of mr Grays Sheeting and table Linnen to the amount of one hundred Dollors. I do not want fine table Linnen, but Such as is usually made in Russia—If it will not be inconvenient to you to Spair the money; I Should wish to have you take it and it Shall be repaid you upon your arrival here.
I would advise to your bringing home your Beds, and linnen, both Sheeting and table Linnen, and any other furniture you have Suitable for this Country.
we are now in health. all the members of our Families. Mr Gore lies very dangerously Sick. Lethargic. I think it doubtfull if he recovers. the United States bank received its dissolution by the casting vote of the vice President. we are in a very Sorry Situation, between the two great, contending powers—the British King distracted, and the French Emperor delirious—and America is like the Bed of Procrustus, too Short for one and too long for the other.
with the tenderest Solicitude for your happiness / I am my dear Son most affectionatly / your Mother 
Abigail Adams